Chief Justice Agnew
filed the following concurring opinion:
I concur in the judgment of this case. I think the entire Penn Avenue Act bears conclusive evidence of the intent of the legislature that the money for the immediate construction of the avenue should be raised by loan on the faith and credit of the city, and then that the city should be reimbursed by assessments upon the property-holders, payable in annual instalments. The only evidence the lender of the money has for his debt is the bond of the city, and this was to be issued by the city, through her proper officers. *88The law is the express authority for the debt, and the bond-holder had no other security. He has nothing to do with the assessment in any form, and nothing to do with its collection. It formed an inducement to make the loan, because it would put the city in the possession of the means of payment, but it was not made even as a collateral security in the hands of the lender himself. He cannot control it.
The decision in Seely’s Case, 1 Norris 360, was against the legality of the assessment, on the ground that the charge per foot front was a gross and palpable violation of the taxing power, and has nothing to do with the question before us now. That pertained to the relation between the city and the property-owners — this to the relation between the city and her creditors, the lenders of the money.
But the learned judge who delivered the opinion of this court refers to the Williamsport bond case as if it had some bearing on this case; and I notice that an impression is created that it has. This dictum, and consequent impression, make it necessary that I should distinguish this case, otherwise I could not concur.
I shall not repeat what I said then, but shall merely state the points in which that case differs. There the law gave authority to issue bonds only to the sum of $200,000. The officers of the city actually issued and delivered an excess over this sum of $450,000, or $650,000 in all of negotiable bonds, and sold them at various rates of discount, from thirteen to thirty-seven per cent. This over-issue was justified upon an implied power to issue them in payment of debts — a doctrine in my judgment founded in no authority of law, and subversive of the right of property and the welfare of the people. It is unfounded also in any authority derived from the people, who are represented in, a municipal corporation, a public body, only to the extent that the laws creating the municipality confer power upon the officers elected to carry out the law. These laws convey the only authority of the people, whose officers are not agents, but persons elected to perform legal duties.
At the time when that decision was made, the city of Philadelphia had a floating debt exceeding eleven million dollars. If by. a mere implication from the creation of a debt for ordinary corporate purposes, a power can be inferred to issue negotiable bonds to be sold in the market to raise money, on terms determined by the city councils, I see no reason why the councils may not, under the Williamsport decision, fund the whole of the floating debt, and as that city raises less revenue than her expenditures, why this funding process may not go on for ever, ór at least until the maximum allowed by the new Constitution shall be reached; or it comes into conflict with some other provision. This was the latitudinarian doctrine, to which I objected in the Williamsport case, and to which I would again object, if it were in this case.
This brings out as fully as I think it necessary, in a short opinion, *89the difference between the two cases. Here, Pittsburgh, by the Penn Avenue Act, is expressly authorized and commanded to issue her bonds for the money to improve the avenue. There Williams-port had authority to issue only §200,000 in city bonds, and an over-issue of §450,000 (it might have been so many millions so far as the question of power is involved), was defended on the ground of an implied authority. The difference is plain. Hence, 1 concur here because of the express authority of law, while I dissented there because of the want of this authority.